MEMORANDUM OPINION
                            Nos. 04-11-00826-CR and 04-11-00827-CR

                                         Willie NEWSON,
                                             Appellant

                                                  v.

                                       The STATE of Texas,
                                             Appellee

                     From the 399th Judicial District Court, Bexar County, Texas
                          Trial Court Nos. 2009CR9592 and 2009CR9591
                       Honorable Juanita A. Vasquez-Gardner, Judge Presiding

PER CURIAM

Sitting:         Catherine Stone, Chief Justice
                 Steven C. Hilbig, Justice
                 Marialyn Barnard, Justice

Delivered and Filed: April 4, 2012

MOTION TO DISMISS GRANTED; DISMISSED

           Appellant filed a motion to dismiss these appeals. The motion is granted, and these

appeals are dismissed. See TEX. R. APP. P. 42.2(a).

                                                       PER CURIAM

DO NOT PUBLISH